DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2021 has been entered.
 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 11 are further rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sobel et al. (hereinafter “Sobel” US 2011 / 0115742).

As pertaining to Claim 1, Sobel discloses (see Fig. 18) a device (i.e., a touch panel device), comprising:
sensor comprising a plurality of conductors (i.e., rows and columns of conductors arranged in intersecting form);
signal transmitter adapted to transmit a plurality of frequency orthogonal signals (see the pulse wave signals applied during Time 1 and Time 2 to the rows and columns of conductors), each of the plurality of frequency orthogonal signals being different from, and frequency orthogonal to, each other of the plurality of frequency orthogonal signals, the signal transmitter being operatively connected to each of the plurality of conductors (i.e., rows and columns) and configured to simultaneously transmit, during a time interval (see the time interval (Time 1, Time 2)), at least one unique frequency orthogonal signal (again, see the pulse wave signals applied during Time 1 and Time 2 to the rows and columns of conductors) from the plurality of frequency orthogonal 
signal receiver adapted to receive signals (i.e., measurement signals) on each of the plurality of conductors (i.e., rows and columns of conductors) during the time interval (see (Time 1, Time 2)), each of the plurality of conductors (i.e., rows and columns of conductors) adapted to both receive and transmit signals (i.e., measurement signals) during the time interval (see (Time 1, Time 2)); and
signal decoder (i.e., a signal processor) adapted to determine a level for each of the plurality of frequency orthogonal signals (see the pulse wave signals applied during Time 1 and Time 2 to the rows and columns of conductors) in each of the signals (i.e., the measurement signals) received on each of the plurality of conductors (i.e., rows and columns of conductors) during the time interval (again, see (Time 1, Time 2); and see Para. [0100]).

As pertaining to Claim 6, Yoon discloses (see Fig. 2) a method for determining interaction with a sensor (i.e., a touch panel device), the sensor (see (210)) comprising a plurality of conductors (i.e., row/column paired wirings), the plurality of conductors (i.e., row/column paired wirings) being configured such that interaction with the sensor (210) will cause a change in coupling between at least two conductors (i.e., row/column paired wirings), the method comprising:
during a first time interval (i.e., a first measurement period):
simultaneously transmitting (see (220)) a unique one selected from a plurality of frequency orthogonal signals (see (f0, f1, …, fn)) on each of the plurality of conductors 
receiving signals (see (230)) on each of the plurality of conductors (i.e., row/column paired wirings); 
determining a level for each of the plurality of frequency orthogonal signals (f0, f1, …, fn) in each of the signals (i.e., the measurement signals) received on each of the plurality of conductors (i.e., row/column paired wirings) during the time interval (i.e., the measurement period), wherein each of the plurality of conductors (i.e., row/column paired wirings) are adapted to both receive and transmit signals (i.e., measurement signals) during the time interval (i.e., the measurement period; see Page 3 through Page 4, Para. [0034]-[0035] and [0037]-[0040]).

As pertaining to Claim 11, Yoon discloses (see Fig. 2) a device (i.e., a touch panel device), comprising:
signal generator (220) adapted to generate a plurality of unique frequency orthogonal signals (see (f0, f1, …, fn)), each of the plurality of unique frequency orthogonal signals (f0, f1, …, fn) being frequency orthogonal to each other of the plurality of frequency orthogonal signals (f0, f1, …, fn);
signal decoder (i.e., a signal processor implicit in (230)) adapted to detect a level for each of the plurality of unique frequency orthogonal signals (f0, f1, …, fn) received;
at least one conductor (i.e., row/column paired wirings) adapted to receive at least one of the plurality of unique frequency orthogonal signals (i.e., see any of (f0, f1, 
a touch event locator (i.e., a signal processor implicit in (230)) adapted to locate a touch event based on determined levels for each of the plurality of unique frequency orthogonal signals (f0, f1, …, fn) received (see Page 3 through Page 4, Para. [0034]-[0035] and [0037]-[0040]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 7, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Marino et al. (hereinafter “Marino” US 2011 / 0084857).

As pertaining to Claim 2, Yoon discloses (see Fig. 2) that the signal decoder (i.e., a signal processor implicit in (230)) uses a filter bank to determine the level for each of the plurality of frequency orthogonal signals (f0, f1, …, fn) in each of the signals received on each of the plurality of conductors (i.e., row/column paired wirings) during the time interval (i.e., the measurement period; see Page 3, Para. [0037]).
Yoon does not explicitly disclose the use of a discrete fourier transform to determine the level for each of the plurality of frequency orthogonal signals.  However, the use of the discrete fourier transform is well-established in the art as a tool for signal analysis in the frequency domain.
In fact, in the same field of endeavor, Marino discloses (see Fig. 3 and Figs. 4a-4e) a system and method for determining interaction with a sensor comprising a plurality of conductors (see (E1, E2, E3, E4) and (a, b, c, d)) and a signal generator and transmitter (see (316, 312) in Fig. 3) adapted to generate and transmit a plurality of unique frequency orthogonal signals (see (f1, f2, f3, f4) in Fig. 3 and Figs. 4a-4e), each unique frequency orthogonal signal (see (f1, f2, f3, f4) in Fig. 3 and Figs. 4a-4e) being different from and orthogonal to (i.e., separable and distinguishable) each of the other unique frequency orthogonal signals (see (f1, f2, f3, f4) in Fig. 3 and Figs. 4a-4e), to each of the plurality of conductors (see (E1, E2, E3, E4) and (a, b, c, d)) simultaneously during a time interval (i.e., a measurement period), wherein a signal decoder and processor (see (S1, S2, S3, S4) and (316)) is adapted to determine a level for each of the plurality of unique frequency orthogonal signals (see (f1, f2, f3, f4) in Fig. 3 and Figs. 4a-4e) in each of a plurality of signals received on each of the plurality of conductors (see (E1, E2, E3, E4) and (a, b, c, d)) using a discrete fourier transform (see 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoon with the teachings of Marino in order to provide a touch system with increased measurement speed and reduced crosstalk between conductors using a known signal analysis technique to identify touch events.

As pertaining to Claim 3, Marino discloses (see Fig. 3 and Figs. 4a-4e) that the discrete Fourier transform is a fast Fourier transform (again, see Page 5, Para. [0043]-[0048]).

As pertaining to Claim 7, Yoon discloses (see Fig. 2) that a filter bank is used to determine the level for each of the plurality of frequency orthogonal signals (f0, f1, …, fn) in each of the signals received on each of the plurality of conductors (i.e., 
Yoon does not explicitly disclose the use of a discrete fourier transform to determine the level for each of the plurality of frequency orthogonal signals.  However, the use of the discrete fourier transform is well-established in the art as a tool for signal analysis in the frequency domain.
In fact, in the same field of endeavor, Marino discloses (see Fig. 3 and Figs. 4a-4e) a system and method for determining interaction with a sensor comprising a plurality of conductors (see (E1, E2, E3, E4) and (a, b, c, d)) and a signal generator and transmitter (see (316, 312) in Fig. 3) adapted to generate and transmit a plurality of unique frequency orthogonal signals (see (f1, f2, f3, f4) in Fig. 3 and Figs. 4a-4e), each unique frequency orthogonal signal (see (f1, f2, f3, f4) in Fig. 3 and Figs. 4a-4e) being different from and orthogonal to (i.e., separable and distinguishable) each of the other unique frequency orthogonal signals (see (f1, f2, f3, f4) in Fig. 3 and Figs. 4a-4e), to each of the plurality of conductors (see (E1, E2, E3, E4) and (a, b, c, d)) simultaneously during a time interval (i.e., a measurement period), wherein a signal decoder and processor (see (S1, S2, S3, S4) and (316)) is adapted to determine a level for each of the plurality of unique frequency orthogonal signals (see (f1, f2, f3, f4) in Fig. 3 and Figs. 4a-4e) in each of a plurality of signals received on each of the plurality of conductors (see (E1, E2, E3, E4) and (a, b, c, d)) using a discrete fourier transform (see Page 4 through Page 5, Para. [0036], [0038]-[0039], [0041], and [0043]-[0048]).  Similar to the teachings of Yoon, Marino discloses that the utilization of signals having unique drive frequencies to provide simultaneous driving to all conductors in a touch system 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoon with the teachings of Marino in order to provide a touch system with increased measurement speed and reduced crosstalk between conductors using a known signal analysis technique to identify touch events.

As pertaining to Claim 8, Marino discloses (see Fig. 3 and Figs. 4a-4e) that the discrete Fourier transform is a fast Fourier transform (again, see Page 5, Para. [0043]-[0048]).

As pertaining to Claim 12, Yoon discloses (see Fig. 2) that the signal decoder (i.e., a signal processor implicit in (230)) uses a filter bank to determine the level for each of the plurality of unique frequency orthogonal signals (f0, f1, …, fn) in each of the signals received on each of the plurality of conductors (i.e., row/column paired wirings) during the time interval (i.e., the measurement period; see Page 3, Para. [0037]).

In fact, in the same field of endeavor, Marino discloses (see Fig. 3 and Figs. 4a-4e) a system and method for determining interaction with a sensor comprising a plurality of conductors (see (E1, E2, E3, E4) and (a, b, c, d)) and a signal generator and transmitter (see (316, 312) in Fig. 3) adapted to generate and transmit a plurality of unique frequency orthogonal signals (see (f1, f2, f3, f4) in Fig. 3 and Figs. 4a-4e), each unique frequency orthogonal signal (see (f1, f2, f3, f4) in Fig. 3 and Figs. 4a-4e) being different from and orthogonal to (i.e., separable and distinguishable) each of the other unique frequency orthogonal signals (see (f1, f2, f3, f4) in Fig. 3 and Figs. 4a-4e), to each of the plurality of conductors (see (E1, E2, E3, E4) and (a, b, c, d)) simultaneously during a time interval (i.e., a measurement period), wherein a signal decoder and processor (see (S1, S2, S3, S4) and (316)) is adapted to determine a level for each of the plurality of unique frequency orthogonal signals (see (f1, f2, f3, f4) in Fig. 3 and Figs. 4a-4e) in each of a plurality of signals received on each of the plurality of conductors (see (E1, E2, E3, E4) and (a, b, c, d)) using a discrete fourier transform (see Page 4 through Page 5, Para. [0036], [0038]-[0039], [0041], and [0043]-[0048]).  Similar to the teachings of Yoon, Marino discloses that the utilization of signals having unique drive frequencies to provide simultaneous driving to all conductors in a touch system can allow for simultaneous and accurate scanning of all sense conductors in the touch system, thereby providing the obvious advantage of increased measurement speed and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoon with the teachings of Marino in order to provide a touch system with increased measurement speed and reduced crosstalk between conductors using a known signal analysis technique to identify touch events.

As pertaining to Claim 13, Marino discloses (see Fig. 3 and Figs. 4a-4e) that the discrete Fourier transform is a fast Fourier transform (again, see Page 5, Para. [0043]-[0048]).

Response to Arguments

Applicant's arguments filed 29 November 2021 have been fully considered but they are not persuasive.  The applicant has maintained the argument that none of the references relied upon by the examiner in the prior Office Action, particularly Yoon, teach or fairly suggest “a sensor wherein all the conductors both transmit and receive signals during a time interval” (see Remarks at the top of Page 6).  Specifically, the applicant has asserted that the teachings of Yoon do not anticipate the “conductors” of disclosure of the instant application states that “’both the rows and the columns of the device are configured to both transmit unique signals, and also to receive signals from the columns or row of the device respectively’” (see Remarks at the top of Page 6).  Notably, the claimed invention neither recites nor implies any rows or any columns of conductors, and further does not require that any row or any column “must receive the other’s transmitted signal in order for the device to report a touch….”  Rather, the claimed invention is broadly and generically directed to a “plurality of conductors.”  Merriam-Webster’s dictionary defines a “conductor” as “a material or object that permits an electric current to flow easily.”  In this regard, the applicant is respectfully reminded that the claims must be given their broadest reasonable interpretation in view of the specification without reading limitations from the specification into the claims.  
As stated in the previous response, the applicant has cited the originally filed disclosure at Paragraphs [0116], [0118], and [0121], directed to originally filed Figure 7, as characterizing the claimed invention.  Figure 7 provides a touch sensor (700) comprising a plurality or row conductors and a plurality of column conductors that are orthogonal to each other, intersect each other, and are electrically coupled to each other.  The disclosed touch sensor (700) further comprises a first “signal transmitter” and “signal receiver” (702) connected to the plurality of row conductors and a second “signal transmitter” and “signal receiver” (703) connected to the plurality of column conductors.  As disclosed with reference to Figure 7, “any touch event in proximity to a row-column intersection may change both the row-signal present on the column, and the column-signal present on the row” such that “any signal on a column or row that Paragraph [0121]).  None of these features is presented in the claimed invention and it would be improper for the examiner to read structural and/or functional limitations from Figure 7 of the disclosure into the claims.  
Yoon plainly discloses (see Fig. 2) a sensor (210) comprising a plurality of conductors (i.e., a material or object that permits an electric current to flow easily, namely row/column pairings of wires) wherein a signal transmitter (220) simultaneously transmits at least one unique frequency orthogonal signal (see (f0, f1, …, fn)) on each one of the plurality of conductors (i.e., row/column paired wirings); a signal receiver (230) receives measurement signals on each of the plurality of conductors (i.e., row/column paired wirings), wherein each of the plurality of conductors (i.e., row/column paired wirings) is adapted to both receive and transmit measurement signals; and a signal decoder or signal processor determines a level for each of the plurality of frequency orthogonal signals (see Page 3, Para. [0037], for example).  Particularly, Yoon plainly discloses that a “conductor” is adapted to both transmit and receive signals, wherein “a signal outputted from the sensing line has a form of a combination of the signals having the frequencies.”  As such, the examiner respectfully maintains that the teachings of Yoon and Marino, as relied upon by the examiner in the above rejections, suggest all of the features of Claims 1-3, 6-8, and 11-13.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622